Name: Commission Regulation (EEC) No 1154/84 of 26 April 1984 prolonging for the fourth time the temporary suspension of the advance fixing of the import levy for common wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 111 /58 Official Journal of the European Communities 27. 4 . 84 COMMISSION REGULATION (EEC) No 1154/84 of 26 April 1984 prolonging for the fourth time the temporary suspension of the advance fixing of the import levy for common wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ( ! ), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the first subparagraph of Article 1 5 (7) thereof, Whereas Article 15(7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas there is a danger, having regard to the situa ­ tion on the world cereals market, that, if existing arrangements are adhered to, levies could be fixed in advance in the short term for quantities considerably greater than the quantities which might be expected under more normal conditions ; Whereas Commission Regulation (EEC) No 958/84 of 6 April 1 984 (3), as last amended by Regulation (EEC) No 1095/84 (4), temporarily suspended advance fixing of the import levy for maize and common wheat ; whereas the reasons that led to that suspension still exist for common wheat and the suspension should therefore be continued for that product for a limited period in which the situation can be monitored ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 958/84 is hereby replaced by the following : 'Advance fixing of the import levy for common wheat (subheading 10.01 B of the Common Customs Tariff) is suspended up to 28 June 1984 inclusive .' Article 2 This Regulation shall enter into force on 27 April 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . (3) OJ No L 97. 7 . 4. 1984, p. 25 . 4 OJ No L 106, 19 . 4 . 1984, p. 52 .